Citation Nr: 1203851	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-36 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E. Sims


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from August 1962 to August 1992.

This appeal comes before the Board of Veterans Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a June 2011 Travel Board hearing.

As explained below, the Board reopens the Veteran's claim of entitlement to service connection for PTSD.  The merits of the claim are addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied service connection for PTSD because the evidence submitted was not new and material.   

2.  The RO notified the Veteran of the March 2007 rating decision and of his appellate rights with regard to the decision, but he did not appeal the decision.

3.  Evidence received since the March 2007 denial is neither cumulative, nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for service connection for PTSD and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

The claim of entitlement to service connection for PTSD was most recently denied in a March 2007 rating decision.  As there was no timely appeal, the March 2007 denial of service connection is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  Id.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

At the time of the March 2007 rating decision, the evidence submitted failed to establish a confirmed PTSD diagnosis and the Veteran failed to provide adequate information regarding any in-service stressor.  The Veteran had reported watching an attempted landing by a helicopter on a flight deck of a ship that crashed and resulted in the death of all the persons aboard the helicopter.  He also reported that he found a dead Marine on the beach in Thailand.  The RO noted that the Veteran failed to provide additional specific information such as dates of the incidents described or names of any persons killed.   

The pertinent evidence that has been associated with the claims file since the RO's March 2007 rating decision includes additional VA treatment records, a June 2010 evaluation from a private psychologist, a VA mental disorders examination conducted in November 2010 and June 2011 hearing testimony from the Veteran.  

Most of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  VA treatment records dated in November and December 2008 reflect diagnoses of PTSD, although there is conflicting evidence as to whether an actual PTSD diagnosis is valid.  Also, a private psychologist in June 2010 diagnosed the Veteran as having PTSD.   

Moreover, the Veteran has provided additional stressor events.  At a June 2010 private psychological evaluation, he reported witnessing a couple of firefights and accidents during the Vietnam Conflict.  Specifically, he reported that the crew on another ship was playing a prank on a young sailor and locked him in a chamber, where he inadvertently suffocated.  He stated that the body of that sailor was brought aboard the ship that he was assigned to at that time.  He stated that he was on the bridge when the body was brought aboard and he had to help construct a makeshift morgue.  In addition, he stated that his medical injuries, including the loss 

of a finger and getting hit with a hot iron in the eyes, were also traumatic to him.  The clinician related the diagnosis of PTSD to the Veteran's reported stressors during service.     

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

Reopening a claim does not end the inquiry; rather, consideration of the claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for PTSD on the merits.

In this case, there is conflicting evidence as to whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  VA treatment records and a June 2010 private psychological evaluation provide diagnoses of PTSD.  On the other hand, a November 2010 VA examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis.  


Specifically, the November 2010 examination report reflects that Veteran 
reported traumatic events consistent with those reported at the June 2010 private psychological evaluation.  Once again, the Veteran reported witnessing a couple of firefights, but that he was not involved in them.  He reported the incident involving the prank on a new sailor that resulted in his death, but that he did not see the body of the sailor.  He also reported his in-service injuries, including the loss of a finger and getting hit with a hot iron in the eyes.  The examiner concluded that the Veteran did not meet DSM-IV diagnostic criteria for PTSD as his stressor events did not meet criteria A, and the symptoms endorsed for criterions B, C, and D were better explained by major depressive disorder, or other circumstances (rather than to the stressful military events).  In particular, the examiner noted that the Veteran did not feel that the amputation of a portion of his right little finger played a role in his psychological symptoms.

At the June 2011 Travel Board hearing, the Veteran clarified that that he felt that his PTSD was not related to the actual amputation of his finger but rather the images of the other severely wounded soldiers around him while he was at the hospital being treated for his finger injury.  The Veteran's representative noted that the examiner focused on the actual amputation of the finger but the Veteran's images of these wounded soldiers during his hospital stay was the most traumatic event for him.  Moreover, the Veteran testified that the incident involving the prank on a new 
sailor that resulted in his death as being a significant stressor.  The Veteran's representative noted that the Veteran had undergone brain surgery in June 2010, just a few months prior to the November 2010 VA examination, and suggested that the Veteran was not able to adequately describe his stressors at that time.

The medical evidence of record confirms that in 1969, the Veteran suffered an injury to his right hand resulting in an amputation of the tip of the little finger and that he was hospitalized for several weeks.  The Veteran is currently service-connected for the injury to his finger.  The evidence also establishes that the Veteran underwent surgical removal of a pituitary adenoma in June 2010.  


The Board notes that there is not enough information to attempt verification of the Veteran's reported stressor concerning the death of a sailor from suffocation following a prank.  Any information he can provide concerning the sailor who suffocated such as the sailor's name, date of death, etc. could aid in corroborating that stressor.

In light of the Veteran's contentions and the evidence presented, the Board finds that further development is necessary to address whether the Veteran suffers from PTSD that is related to service.  The Board will, therefore, remand this issue to schedule the Veteran for further VA examination. 

The Veteran has also reported receiving ongoing psychiatric treatment at the VA Medical Center (VAMC).  A review of the claims folder reveals treatment records from the VAMC in Albuquerque, New Mexico dating up to November 2010.  On remand, all records from November 2010 to the present from the Albuquerque VAMC should be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records of psychiatric treatment pertaining to the Veteran from the VAMC in Albuquerque, New Mexico dating from November 2010 to the present.  If any records cannot be obtained the claims file should be annotated and the Veteran notified of such.

2.  The RO/AMC should contact the Veteran and ask him to provide more details involving the prank on the sailor that resulted in his death, such as the name of the sailor and the date of death.  If sufficient information is provided, the RO/AMC should attempt to verify this stressor through official sources.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA PTSD examination to determine the current nature of any PTSD, and to obtain an opinion as to whether any such disorder is possibly related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the file and examination of the Veteran, the examiner should determine whether the Veteran suffers from PTSD as a result of his military service, to include his current contention of witnessing wounded soldiers during his hospital treatment for a right finger amputation, and any other stressors identified by the RO/AMC on remand as being corroborated.  A rationale for any opinion expressed should be provided.
 
4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for service connection for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


